Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of this 20th day of December, 2007, by and
between BUCA, Inc., a Minnesota corporation (the “Company”), and Richard G.
Erstad (the “Executive”).

WHEREAS, the Company desires to employ Executive to devote full time service to
the business of the Company and Executive desires to be so employed.

NOW THEREFORE, IN CONSIDERATION of the premises and the terms and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. Subject to the terms and conditions hereof, the Company shall
employ Executive and Executive agrees to be so employed in the capacity of
General Counsel and Secretary commencing on the date hereof (the “Effective
Date”). Executive’s employment hereunder shall not be for any specific term and
shall be subject to termination at will by either Executive or the Company for
any reason upon written notice to the other party.

2. Duties. Commencing with the Effective Date, Executive shall diligently and
conscientiously devote his full time and attention to the discharge of
responsibilities as General Counsel and Secretary and such other positions and
duties as assigned from time to time by the Company. Executive hereby represents
and confirms that neither (i) Executive’s entering into this Agreement nor
(ii) Executive’s performance of his duties and obligations hereunder will
violate or conflict with any other agreement (oral or written) to which
Executive is a party or by which Executive is bound.

3. Compensation. During Executive’s employment under this Agreement, Executive
will be provided with the following compensation and benefits:

(a) Base Salary. Commencing at the Effective Date, the Company shall pay to
Executive a base salary for services rendered at the annual rate of $188,800.
The Compensation Committee of the Board of Directors (or other authorized
committee of the Board of Directors) (the “Committee”) shall review and
establish Executive’s base salary for each subsequent year of employment with
the Company. The base salary is payable in accordance with the Company’s
standard payroll practices and procedures as in effect from time to time.

(b) Bonuses. Executive shall be eligible to receive a base cash bonus in a
targeted amount of 30% percent of Executive’s base salary for that year. Payment
of any base cash bonus shall be based upon the Company attaining certain
performance targets selected by the Committee and based upon the budget for the
applicable year, as approved by the Board of Directors, in accordance with the
Company’s annual management bonus plan as in effect from time to time.



--------------------------------------------------------------------------------

(c) Benefits. Executive shall be entitled to participate in any benefit plans or
programs provided generally to the Company’s employees, to the extent Executive
is eligible to participate under the terms and conditions of the plans or
programs. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto. Executive shall be entitled to accrued vacation
and holidays in accordance with Company policy for employees. Such vacation
shall be taken by Executive at times so as not to unduly disrupt the operations
of the Company and shall not be accrued and carried over from year to year.

(d) Automobile. The Company shall provide Executive with an automobile allowance
of $600 per month. Executive shall be responsible for all taxes owed relating to
this automobile allowance.

(e) Executive Severance Plan. Executive shall be entitled to participate in the
BUCA, Inc. Executive Severance Plan, in accordance with the terms and conditions
of such plan as in effect from time to time. For the purpose of determining
Executive’s benefits under such plan, Executive’s Designated Number (as defined
in such plan) shall be six prior to, and twelve on or after, a Change of Control
(as defined in such plan).

4. Tax Withholding. The Company shall deduct from any payments made to the
Executive hereunder any withholding or other taxes that the Company is required
or authorized to deduct, if any, under applicable law.

5. Confidentiality. Except as permitted by the Company or in the ordinary course
of the performance of the Executive’s duties hereunder, Executive shall not at
any time divulge, furnish or make accessible to anyone or use in any way other
than in the ordinary course of the business of the Company, any confidential,
proprietary or secret knowledge or information of the Company that Executive has
acquired or shall acquire about the Company, whether developed by himself or by
others, concerning (i) any trade secrets, (ii) any confidential, proprietary or
secret designs, programs, processes, formulae, recipes, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, (iii) any supplier lists, (iv) any
confidential, proprietary or secret development or research work, (v) any
strategic or other business, marketing or sales plans, (vi) any financial data
or plans, or (viii) any other confidential or proprietary information or secret
aspects of the business of the Company. Executive acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
may cause irreparable harm

 

2



--------------------------------------------------------------------------------

to the Company. Executive shall take reasonable steps to protect the
confidentiality of such knowledge and information. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known, other than as a result of the
breach of this Agreement, or (ii) is required to be disclosed by law or legal
process. Executive understands and agrees that his obligations under this
Agreement to maintain the confidentiality of the Company’s confidential
information are in addition to any obligations of Executive under applicable
statutory or common law. The obligations of Executive under this Section 5 shall
survive the termination of Executive’s employment with the Company.

6. Covenant Not to Compete. The parties agree that Executive will have
substantial access during employment with the Company to confidential,
proprietary and secret information of value to the Company, and that the Company
would be substantially harmed if Executive competes with the Company during
employment with the Company or after termination of employment with the Company.
Therefore, in exchange for the benefits provided to Executive hereunder,
Executive agrees that during his employment with the Company (or any affiliate
of the Company) and for a period of 12 months after termination of such
employment for any reason, Executive will not directly or indirectly, without
the written consent of the Company:

(a) own, operate or render services to any entity engaged, directly or
indirectly, in owning or operating Italian restaurants within 50 miles of any
restaurant owned or managed by the Company; or

(b) hire, offer to hire, entice away, or in any other way, persuade or attempt
to persuade any entity or any employee, officer, agent, independent contractor,
supplier or subcontractor of the Company to discontinue their relationship with
the Company.

The obligations of Executive under this Section 6 shall survive the termination
of Executive’s employment with the Company. If the duration of, the scope of or
any business activity covered by any provision of this Section 6 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
this Section 6 shall be given the construction which renders its provisions
valid and enforceable to the maximum extent, not exceeding its express terms,
possible under applicable law. Executive further acknowledges that the
provisions of this Section 6 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 6 by
Executive will cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.
Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company will, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
and such relief may be granted without the necessity of proving actual monetary
damages.

 

3



--------------------------------------------------------------------------------

7. Disparagement. The Company and Executive agree that during and after the term
of Executive’s employment, they will not knowingly vilify, disparage, slander or
defame the other party or, in the case of the Company, its officers, directors,
employees, business or business practices. Nothing in this Section 7 shall be
construed to limit or restrict any person from taking any action that he or she
in good faith reasonably believes is necessary to fulfill his or her fiduciary
obligations to the Company, or from providing truthful information in connection
with any legal proceeding, government investigation or other legal matter.

8. Other Post-Termination Obligations.

(a) In the event of termination of Executive’s employment, the sole obligation
of the Company will be its obligation to make the payments called for by the
BUCA, Inc. Executive Severance Plan, if applicable, in accordance with the terms
and conditions of such plan as in effect from time to time and such other
payments as may be earned an owing to Executive pursuant to any other employee
benefit plan in which Executive is a participant. The Company will have no other
obligation to Executive or to his beneficiary or his estate.

(b) Immediately upon termination of Executive’s employment with the Company for
any reason, Executive will resign all positions then held, if any, as a director
or officer of the Company or any affiliate of the Company.

(c) Upon termination of Executive’s employment with the Company, Executive shall
promptly deliver to the Company any and all Company records and any and all
Company property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, recipes, memoranda,
notes, notebooks, reports, printouts, computer disks, flash drives or other
digital storage media, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, passwords, credit cards,
personal computers, handheld personal computer or digital devices, telephones
and other equipment belonging to the Company.

(d) Following termination of Executive’s employment with the Company for any
reason, Executive will, upon reasonable request of the Company or its designee,
cooperate with the Company in connection with the transition of Executive’s
duties and responsibilities for the Company; consult with the Company regarding
business matters that he was directly and substantially involved with while
employed by the Company; and be reasonably available, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Executive then has or may have
knowledge of by virtue of his employment by or service to the Company. If the
Company requests such

 

4



--------------------------------------------------------------------------------

cooperation from Executive, the Company will pay Executive for time reasonably
spent by him responding to the Company’s requests at an hourly rate equivalent
to Executive’s base salary with the Company immediately preceding the
Termination Date, and will reimburse Executive for reasonable expenses (such as
mileage, parking, travel costs, etc.) he incurs performing such obligations,
provided such expenses are approved in advance by the Company.

9. Waiver of Jury Trial. To the extent permitted by law, Executive and the
Company waive any and all rights to a jury trial with respect to any dispute
arising out of or relating to this Agreement.

10. Notices. All notices required or permitted to be given under this Agreement
shall be given by certified mail, return receipt requested, to the parties at
the following addresses or to such other addresses as either may designate in
writing to the other party:

 

If to Company:   BUCA, Inc.   1300 Nicollet Avenue   Suite 5003   Minneapolis,
MN 55403   Attn: Legal Department If to Executive:   Richard G. Erstad   1300
Nicollet Avenue   Suite 5003   Minneapolis, MN 55403

11. Governing Law; Jurisdiction and Venue. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Minnesota.
Executive and the Company consent to jurisdiction of the courts of the State of
Minnesota and/or the federal district courts in Minnesota, for the purpose of
resolving all issues of law, equity, or fact, arising out of or in connection
with this Agreement. Any action involving claims of a breach of this Agreement
shall be brought in such courts. Each party consents to personal jurisdiction
over such party in the state and/or federal courts of Minnesota and hereby
waives any defense of lack of personal jurisdiction or inconvenient forum.

12. Entire Contract. This Agreement constitutes the entire understanding and
agreement between the Company and Executive with regard to the matters stated
herein. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard to the employment of Executive by the
Company. This Agreement may be amended only in writing, signed by both parties
hereto.

13. Severability. Subject to the modification of the scope of Section 6 as
provided therein, to the extent that any portion of any provision of this
Agreement is held invalid or unenforceable, it will be considered deleted
herefrom and the remainder of such provision and of this Agreement will be
unaffected and will continue in full force and effect.

 

5



--------------------------------------------------------------------------------

14. Survival. The provisions of this Agreement that by their terms or
implication extend beyond the period of Executive’s employment with the Company,
shall survive the termination of Executive’s employment with the Company for any
reason.

15. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Company, its successors and assigns, and shall inure to the benefit of
and be binding upon Executive, his heirs, distributees and personal
representatives. The rights and obligations of the Company under this Agreement
may be assigned to a successor or any affiliate of the Company. The rights and
obligations of Executive under this Agreement may not be assigned by Executive
to any other person or entity.

16. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including guidance and regulations
interpreting such provisions, and should be interpreted accordingly.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.

 

BUCA, INC. By:  

/s/ Wallace B. Doolin

Its:   CEO EXECUTIVE

/s/ Richard G. Erstad

Richard G. Erstad

Signature Page to Employment Agreement